
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.30


REGISTRATION RIGHTS AGREEMENT


        This Registration Rights Agreement (the "Agreement") is entered into as
of March 25, 2002 by and among Tetra Tech, Inc., a Delaware corporation ("Tetra
Tech"), and the parties listed on Schedule A attached hereto (each, a "Holder"
and collectively, the "Holders").

R E C I T A L S

        A.    Tetra Tech and the Holders are parties to the Securities Purchase
and Merger Agreement of even date (the "Purchase Agreement") pursuant to which,
among other things, The Thomas Group Acquisition Corporation, a Delaware
corporation and wholly-owned subsidiary of Tetra Tech, will acquire certain
limited liability company interests and shares of capital stock from the
Holders.

        B.    Pursuant to the Purchase Agreement, the Holders will receive
shares of the common stock, $.01 par value, of Tetra Tech ("Tetra Tech Common
Stock"); and

        C.    This Agreement is the Registration Rights Agreement referred to in
Section 6.2 of the Purchase Agreement and, pursuant thereto, must be entered
into by the parties in connection with the consummation of the transactions
contemplated by the Purchase Agreement.

A G R E E M E N T

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

        1.    Certain Definitions.  As used in this Agreement, the following
terms shall have the following respective meanings:

        "Exchange Act"  shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        "Form S-3"  shall mean such form under the Securities Act as in effect
on the date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC that permits inclusion or incorporation of
substantial information by reference to other documents filed by Tetra Tech with
the SEC.

        "Prospectus"  shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such Prospectus.

        "Register", "registered" and "registration"  shall mean and refer to a
registration effected by preparing and filing a Registration Statement and
taking all other actions that are necessary or appropriate in connection
therewith, and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.

        "Registration Expenses"  shall have the meaning set forth in Section 4.

        "Registrable Securities"  shall mean the shares of Tetra Tech Common
Stock (i) issued pursuant to the Purchase Agreement, and (ii) issued as a
dividend or other distribution with respect to or in exchange for or in
replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Tetra Tech Common Stock
that have previously been registered or sold to the public or have been sold
pursuant to Rule 144 (or similar successor Rule) after the date of this
Agreement.

--------------------------------------------------------------------------------




        "Registration Statement"  shall mean any registration statement of Tetra
Tech in compliance with the Securities Act that covers Registrable Securities
pursuant to the provisions of this Agreement, including, without limitation, the
Prospectus, all amendments and supplements to such Registration Statement,
including all post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.

        "Rule 144"  shall mean Rule 144 promulgated under the Securities Act or
any similar successor rule, as the same shall be in effect from time to time.

        "Rule 144A"  shall mean Rule 144A promulgated under the Securities Act
or any similar successor rule, as the same shall be in effect from time to time.

        "Rule 415"  shall mean Rule 415 promulgated under the Securities Act, or
any similar successor rule, as the same shall be in effect from time to time.

        "Securities Act"  shall mean the Securities Act of 1933, as amended from
time to time.

        "SEC"  shall mean the Securities and Exchange Commission.

        "Underwritten offering"  shall mean a registration in which securities
of Tetra Tech are sold to an underwriter or through an underwriter as agent for
reoffering to the public.

        2.    Registration for Holders.

        (a)    Tetra Tech, at it own expense, shall file a Registration
Statement on Form S-3 (or another appropriate Form selected by Tetra Tech
permitting registration of the Registrable Securities by the Holders), providing
for the sale by the Holders, pursuant to Rule 415 and/or any similar rule that
may be adopted by the SEC, of the Registrable Securities. Tetra Tech shall file
such Registration Statement with the SEC on or before April 4, 2002, and shall
keep such Registration Statement continuously effective for a period ending on
the date on which all such Holders are eligible to sell Registrable Securities
under Rule 144(k) (or similar successor rule) without any volume limitation.
Tetra Tech represents and warrants that it is currently eligible to file a
Registration Statement on Form S-3.

        (b)    No Holder shall have the right to register securities under this
Agreement unless such Holder provides and/or confirms in writing prior to or
after the filing of the Registration Statement such information (including,
without limitation, information as to the number of Registrable Securities that
such Holder has sold pursuant to any such Registration Statement from time to
time) as Tetra Tech reasonably requests in connection with such Registration
Statement.

        3.    Registration Procedures. In connection with Tetra Tech's
registration obligations pursuant to Section 2 hereof, Tetra Tech will use
commercially reasonable efforts to effect such registration to permit the sale
of the Registrable Securities covered thereby in accordance with the intended
method or methods of disposition thereof, and pursuant thereto Tetra Tech will:

        (a)    prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and use commercially reasonable efforts
to cause such Registration Statement to become effective; provided that, before
filing any Registration Statement or Prospectus or any amendments or supplements
thereto, Tetra Tech will furnish to the Holders of the Registrable Securities
covered by such Registration Statement and their counsel, copies of all such
documents proposed to be filed at least two days prior thereto, and Tetra Tech
will not file any such Registration Statement or amendment thereto or any
Prospectus or any supplement thereto to which any such Holder shall reasonably
object within such two day period; provided, further, that Tetra Tech will not
name or otherwise provide any information with respect to any Holder in any
Registration Statement or Prospectus without the express written consent of such
Holder, unless required to do so by the Securities Act and the rules and
regulations thereunder;

2

--------------------------------------------------------------------------------


        (b)    prepare and file with the SEC such amendments, post-effective
amendments and supplements to the Registration Statement and the Prospectus as
may be necessary to comply with the provisions of the Securities Act and the
rules and regulations thereunder with respect to the disposition of all
securities covered by such Registration Statement;

        (c)    notify the selling Holders (i) when the Prospectus or any
Prospectus supplement or post-effective amendment has been filed, and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective, (ii) of any request by the SEC for amendments or
supplements to the Registration Statement or the Prospectus or for additional
information, (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, (iv) of the receipt by Tetra Tech of any notification with
respect to the suspension of the qualification of the Registrable Securities for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose, and (v) of the happening of any event which makes any statement
made in the Registration Statement, the Prospectus or any document incorporated
therein by reference untrue or which requires the making of any changes in the
Registration Statement, the Prospectus or any document incorporated therein by
reference in order to make the statements therein not misleading in light of the
circumstances then existing;

        (d)    use commercially reasonable efforts to obtain the withdrawal of
any order suspending the effectiveness of the Registration Statement at the
earliest possible date;

        (e)    deliver to each selling Holder, without charge, such reasonable
number of conformed copies of the Registration Statement (and any post-effective
amendment thereto) and such number of copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto (and any
documents incorporated by reference therein) as such Holder may reasonably
request. Tetra Tech consents to the use of the Prospectus or any amendment or
supplement thereto by each of the selling Holders in connection with the offer
and sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto;

        (f)      prior to any offering of Registrable Securities covered by a
Registration Statement, register or qualify or cooperate with the selling
Holders in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as any such selling Holder reasonably requests, and use
commercially reasonable efforts to keep each such registration or qualification
effective, including through new filings, or amendments or renewals, during the
period such Registration Statement is required to be kept effective pursuant to
the terms of this Agreement; and do any and all other acts or things necessary
or advisable to enable the disposition in all such jurisdictions reasonably
requested by the Holders of the Registrable Securities covered by such
Registration Statement, provided that under no circumstances shall Tetra Tech be
required in connection therewith or as a condition thereof to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions;

        (g)    cooperate with the selling Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be sold, free of any and all restrictive legends, such certificates to be in
such denominations and registered in such names as the Holders may request;

        (h)    upon the occurrence of any event contemplated by Section 3(c)(v)
above, prepare a supplement or post-effective amendment to the Registration
Statement or the Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Securities, the Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading;

3

--------------------------------------------------------------------------------


        (i)      make generally available to the holders of Tetra Tech's
outstanding securities earnings statements satisfying the provisions of
Section 11(a) of the Securities Act, no later than 60 days after the end of any
12 month period (or 90 days, if such period is a fiscal year) beginning with the
first month of Tetra Tech's first fiscal quarter commencing after the effective
date of the Registration Statement, which statements shall cover said 12 month
period;

        (j)      provide and cause to be maintained a transfer agent and
registrar for all Registrable Securities covered by each Registration Statement
from and after a date not later than the effective date of such Registration
Statement; and

        (k)    authorize for quotation on the National Market of the National
Association of Securities Dealers Automated Quotation System ("Nasdaq") the
Registrable Securities.

        Each Holder agrees that, upon receipt of any notice from Tetra Tech of
the happening of any event of the kind described in Section 3(c)(v) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities under
the Prospectus related to the applicable Registration Statement until such
Holder's receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(h) hereof, or until it is advised in writing by Tetra
Tech that the use of the Prospectus may be resumed.

        It shall be a condition precedent to the obligations of Tetra Tech to
take any action pursuant to this Section 3 with respect to the Registrable
Securities of any selling Holder that such Holder shall furnish to Tetra Tech
such information regarding itself and the Registrable Securities held by it as
shall be required by the Securities Act to effect the registration of such
Holder's Registrable Securities.

        4.    Registration Expenses. All expenses incident to any registration
to be effected hereunder and incident to Tetra Tech's performance of or
compliance with this Agreement, including without limitation all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, printing expenses, messenger and delivery expenses, National Association
of Securities Dealers, Inc., stock exchange and qualification fees, fees and
disbursements of Tetra Tech's counsel and of independent certified public
accountants of Tetra Tech (including the expenses of any special audit required
by or incident to such performance), the fees and disbursements of one counsel
and one accountant representing the Holders in such offering, expenses of the
underwriters that are customarily requested in similar circumstances by such
underwriters (excluding discounts, commissions or fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals relating
to the distribution of the Registrable Securities, which will be borne by the
Holders), all such expenses being herein called "Registration Expenses," will be
borne by Tetra Tech. Tetra Tech will also pay its internal expenses, the expense
of any annual audit and the fees and expenses of any person retained by Tetra
Tech.

        5.    Indemnification.

        (a)    Indemnification by Tetra Tech. Tetra Tech agrees to indemnify and
hold harmless each Holder of Registrable Securities, its officers, directors,
partners and employees and each person who controls such Holder (within the
meaning of Section 15 of the Securities Act) from and against any and all
losses, claims, damages and liabilities (including any investigation, legal or
other expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted)
(collectively, "Damages") to which such Holder may become subject under the
Securities Act, the Exchange Act or other federal or state securities law or
regulation, at common law or otherwise, insofar as such Damages arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or preliminary
prospectus or any amendment or supplement thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading and (iii) any violation or alleged
violation by Tetra Tech of the Securities Act, the Exchange Act or any state

4

--------------------------------------------------------------------------------


securities or blue sky laws in connection with the Registration Statement,
Prospectus or preliminary prospectus or any amendment or supplement thereto,
provided that Tetra Tech will not be liable to any Holder to the extent that
such Damages arise from or are based upon any untrue statement or omission
(x) based upon written information furnished to Tetra Tech by such Holder
expressly for the inclusion in such Registration Statement, (y) made in any
preliminary prospectus if such Holder failed to deliver a copy of the Prospectus
with or prior to the delivery of written confirmation of the sale by such Holder
to the party asserting the claim underlying such Damages and such Prospectus
would have corrected such untrue statement or omission and (z) made in any
Prospectus if such untrue statement or omission was corrected in an amendment or
supplement to such Prospectus and such Holder failed to deliver such amendment
or supplement prior to or concurrently with the sale of Registrable Securities
to the party asserting the claim underlying such Damages.

        (b)    Indemnification by Holders of Registrable Securities. Each Holder
of Registrable Securities whose Registrable Securities are sold under a
Prospectus which is a part of a Registration Statement agrees to indemnify and
hold harmless Tetra Tech, its directors and each officer who signed such
Registration Statement and each person who controls Tetra Tech (within the
meaning of Section 15 of the Securities Act), and each other Holder of
Registrable Securities whose Registrable Securities are sold under the
Prospectus which is a part of such Registration Statement (and such Holder's
officers, directors and employees and each person who controls such Holder
within the meaning of Section 15 of the Securities Act), under the same
circumstances as the foregoing indemnity from Tetra Tech to each Holder of
Registrable Securities to the extent that such losses, claims, damages,
liabilities or actions arise out of or are based upon any untrue statement of a
material fact or omission of a material fact that was made in the Prospectus,
the Registration Statement, or any amendment or supplement thereto, in reliance
upon and in conformity with information relating to such Holder furnished in
writing to Tetra Tech by such Holder expressly for use therein, provided that in
no event shall the aggregate liability of any selling Holder of Registrable
Securities exceed the amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation. Tetra Tech and the selling Holders shall be entitled to receive
indemnities from underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, to the same
extent as customarily furnished by such persons in similar circumstances.

        (c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder will (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided, however, that any person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such person and not of the
indemnifying party unless (A) the indemnifying party has agreed to pay such fees
or expenses, (B) the indemnifying party shall have failed to assume the defense
of such claim and employ counsel reasonably satisfactory to such person or
(C) in the reasonable judgment of such person and the indemnifying party, based
upon advice of their respective counsel, a conflict of interest may exist
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person). If such defense is not assumed by the
indemnifying party, the indemnifying party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld). No indemnified party will be required to consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by all claimants or plaintiffs to such
indemnified party of a release from all liability in respect to such claim or
litigation. Any indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and

5

--------------------------------------------------------------------------------


expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim. As used in this Section 5(c), the
terms "indemnifying party", "indemnified party" and other terms of similar
import are intended to include only Tetra Tech (and its officers, directors and
control persons as set forth above) on the one hand, and the Holders (and their
officers, directors, partners, employees, attorneys and control persons as set
forth above) on the other hand, as applicable.

        (d)    Contribution. If for any reason the foregoing indemnity is
unavailable, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by such indemnifying party
or by such indemnified party, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties acknowledge and agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in this Section 5(d).
Notwithstanding the foregoing, no Holder shall be required to contribute any
amount in excess of the amount such Holder would have been required to pay to an
indemnified party if the indemnity under Section 5(b) hereof was available. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The obligation
of any person to contribute pursuant to this Section 5(d) shall be several and
not joint.

        (e)    Timing of Payments. An indemnifying party shall make payments of
all amounts required to be made pursuant to the foregoing provisions of this
Section 5 to or for the account of the indemnified party from time to time
promptly upon receipt of bills or invoices relating thereto or when otherwise
due or payable.

        (f)      Survival. The indemnity and contribution agreements contained
in this Section 5 shall remain in full force and effect, regardless of any
investigation made by or on behalf of Tetra Tech, a participating Holder, its
officers, directors, partners, attorneys, agents or any person, if any, who
controls Tetra Tech or such Holder as aforesaid, and shall survive the transfer
of such Registrable Securities by such Holder.

        6.    Preparation; Reasonable Investigation. In connection with the
preparation and filing of a Registration Statement pursuant to the terms of this
Agreement:

        (a)    Tetra Tech shall, with respect to a Registration Statement filed
pursuant to Section 2, give the Holders of such Registrable Securities so
registered, their underwriters, if any, and their respective counsel and
accountants the opportunity to participate in the preparation of such
Registration Statement (other than reports and proxy statements incorporated
therein by reference and properly filed with the SEC) and each Prospectus
included therein or filed with the SEC, and each amendment thereof or supplement
thereto; and

        (b)    Tetra Tech shall give the Holders of such Registrable Securities
so registered, their underwriters, if any, and their respective counsel and
accountants such reasonable access to its books and records and such
opportunities to discuss the business of Tetra Tech with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary, in the opinion of such Holders or such underwriters, to
conduct a reasonable investigation within the meaning of Section 11(b)(3) of the
Securities Act.

6

--------------------------------------------------------------------------------


        7.    Rule 144. Tetra Tech covenants that it will use commercially
reasonable efforts to file, on a timely basis, the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and it will take such further action
as any Holder may reasonably request (including, without limitation, compliance
with the current public information requirements of Rule 144(c) and Rule 144A),
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the conditions provided by Rule 144, Rule 144A or any similar rule
or regulation hereafter adopted by the SEC. Upon the request of any Holder,
Tetra Tech will promptly deliver to such Holder a written statement verifying
that it has complied with such information and requirements.

        8.    Specific Performance. Each Holder, in addition to being entitled
to exercise all rights provided herein or granted by law, including recovery of
damages, will be entitled to specific performance of its rights under this
Agreement. Tetra Tech agrees that monetary damages would not be adequate
compensation for any loss incurred by reason of a breach by it of the provisions
of this Agreement and hereby agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate.

        9.    Notices. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by United States
first-class mail, postage prepaid, sent by facsimile or delivered personally by
hand or nationally recognized courier addressed (a) if to a Holder, as indicated
on the list of Holders attached hereto as Schedule A, or at such other address
as such Holder or permitted assignee shall have furnished to Tetra Tech in
writing, or (b) if to Tetra Tech, at such address or facsimile number as Tetra
Tech shall have furnished to each Holder in writing. All such notices and other
written communications shall be effective on the date of mailing, facsimile
transfer or delivery.

        10.  Assignment of Rights. The rights and benefits of a Holder hereunder
may not be assigned to a transferee or assignee without the consent of Tetra
Tech which consent shall not be unreasonably withheld.

        11.  Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.

        12.  Entire Agreement; Amendment; Waiver. This Agreement, the Purchase
Agreement and the other agreements contemplated thereby constitute the full and
entire understanding and agreement among the parties with regard to the subjects
hereof and thereof. Without limiting the foregoing, the rights of the Holders to
registration pursuant to the terms of this Agreement shall be subject to the
limitations on resale contained in their respective Investment Letters (as
defined in the Purchase Agreement). Neither this Agreement nor any term hereof
may be amended, waived, discharged or terminated, except by a written instrument
signed by Tetra Tech and the holders of at least 51% of the Registrable
Securities, and any such amendment, waiver, discharge or termination shall be
binding upon all the parties hereto. Notwithstanding the foregoing, in no event
shall the obligation of any party hereto be materially increased, except upon
the written consent of such party.

        13.  Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be original, and all of which together shall
constitute one instrument.

        14.  Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without giving effect to
principles of conflicts of laws thereof.

        15.  No Third Party Beneficiaries. The covenants and agreements set
forth herein are for the sole and exclusive benefit of the parties hereto and
their respective successors and assigns and such covenants and agreements shall
not be construed as conferring, and are not intended to confer, any rights or
benefits upon any other persons.

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

    TETRA TECH, INC.
 
 
By:
 
/s/  LI-SAN HWANG      

--------------------------------------------------------------------------------

Li-San Hwang
Chairman and Chief Executive Officer          
 
 
/s/  JAMES LOVEALL      

--------------------------------------------------------------------------------

James Loveall          
 
 
/s/  MICHAEL SCHWARTZ      

--------------------------------------------------------------------------------

Michael Schwartz          
 
 
/s/  DAVID KUCKUK      

--------------------------------------------------------------------------------

David Kuckuk          
 
 
/s/  WILLIAM WISBAUER      

--------------------------------------------------------------------------------

William Wisbauer          
 
 
/s/  DAVID L. ELWYN      

--------------------------------------------------------------------------------

David L. Elwyn          
 
 
/s/  SCOTT HUGHES      

--------------------------------------------------------------------------------

Scott Hughes          
 
 
/s/  DAVID LINES      

--------------------------------------------------------------------------------

David Lines          

8

--------------------------------------------------------------------------------


 
 
/s/  WILLIAM G. HAYES      

--------------------------------------------------------------------------------

William G. Hayes          
 
 
/s/  GEOFREY WETZLER      

--------------------------------------------------------------------------------

Geofrey Wetzler          
 
 
/s/  THOMAS TOWNES      

--------------------------------------------------------------------------------

Thomas Townes          
 
 
/s/  CYNTHIA NICHOLSON      

--------------------------------------------------------------------------------

Cynthia Nicholson          
 
 
/s/  ANTHONY GLASER      

--------------------------------------------------------------------------------

Anthony Glaser          
 
 
/s/  DANIEL BALTO      

--------------------------------------------------------------------------------

Daniel Balto

9

--------------------------------------------------------------------------------




SCHEDULE A



SCHEDULE OF HOLDERS


Holder's Name/Address/Facsimile No.


--------------------------------------------------------------------------------

  Number of Shares of Tetra Tech Common
Stock Issued Pursuant
to the Purchase Agreement

--------------------------------------------------------------------------------

James Loveall
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420   48,897
Michael Schwartz
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
48,897
David Kuckuk
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
48,897
William Wisbauer
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
48,897
David L. Elwyn
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
48,897
Scott Hughes
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
48,897

10

--------------------------------------------------------------------------------

Holder's Name/Address/Facsimile No.


--------------------------------------------------------------------------------

  Number of Shares of Tetra Tech Common
Stock Issued Pursuant
to the Purchase Agreement

--------------------------------------------------------------------------------

David Lines
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420   43,814
William G. Hayes
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155
Geofrey Wetzler
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155
Thomas Townes
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155
Cynthia Nicholson
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155
Anthony Glaser
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155
Daniel Balto
c/o The Thomas Group
215 The Commons
Ithaca, New York 14850
(607) 277-1420
 
9,155

11

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.30
REGISTRATION RIGHTS AGREEMENT
SCHEDULE A
SCHEDULE OF HOLDERS
